      Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 1 of 9 PageID #: 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                                 AT LOUISVILLE

                              (ELECTRONICALLY FILED)

                      3:19-CV-223-DJH
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                             PLAINTIFF

vs.

PAMELA SWENSTAD, as heir of                                       DEFENDANTS
LOUISE A. STACKHOUSE
155 Purcell Avenue
Bardstown, Kentucky 40004

DAVID JOE AVERY, SR., as heir of
LOUISE A. STACKHOUSE
1259 Haleydale Road
Sylvania, Georgia 30467

DENISE AVERY, as heir of
LOUISE A. STACKHOUSE
1259 Haleydale Road
Sylvania, Georgia 30467

DANIEL LEE AVERY, as heir of
LOUISE A. STACKHOUSE
2780 Bennets Lane
Bardstown, Kentucky 40004

TIMOTHY SCOTT AVERY, as heir of
LOUISE A. STACKHOUSE
126 Barberry Lane
Bardstown, Kentucky 40004

ANY UNKNOWN HEIRS OF LOUISE A. STACKHOUSE,
AND THEIR UNKNOWN SPOUSES
Serve: Warning Order Attorney

ANY UNKNOWN OCCUPANT(S), TENANT(S) OR
LESSEE(S) OF 155 PURCELL AVENUE, BARDSTOWN, KENTUCKY
Serve: Warning Order Attorney
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 2 of 9 PageID #: 2




COMMONWEALTH OF KENTUCKY
DIVISION OF COLLECTIONS
Serve: Kentucky Attorney General, Andy Beshear
700 Capitol Avenue, Suite 118
Frankfort, Kentucky 40601-3449


                             COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agencies, the United States Department of Agriculture, Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”), and the Department of Treasury,

Internal Revenue Service (“IRS”).

       2.      This Complaint is filed to enforce RHS’s mortgage interest in the subject property

and to resolve any interest the IRS may have in the property by virtue of a recorded tax lien.

       3.      Since both Borrowers on the RHS loan have passed away, RHS is required to

name all of Louise Stackhouse’s heirs as defendants in this foreclosure to allow them to assert an

interest in the property if they so desire. Through this action, the United States does not seek to

impose any personal liability upon any heirs for the RHS mortgage loan.

       4.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

       5.      RHS is the holder of a promissory note executed for value on May 20, 2002 by

Wendell K. Stackhouse and Louise A. Stackhouse (“Borrowers”). The principal amount of the

Note was $55,000.00, bearing interest at the rate of 6.125 percent per annum, and payable in

monthly installments as specified in the Note. A copy of the Note is attached as Exhibit A, and

incorporated by reference as if set forth fully herein.




                                                   2
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 3 of 9 PageID #: 3




        6.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

May 21, 2002, in Mortgage Book 487, Page 447, in the Office of the Clerk of Nelson County,

Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the

real property, including all improvements, fixtures and appurtenances thereto, located at 155

Purcell Avenue, Bardstown, Nelson County, Kentucky (the “Property”) and described in more

detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by

reference as if set forth fully herein.

        7.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        8.      Wendell K. Stackhouse passed away on or about August 3, 2004. A copy of the

Certificate of Death is attached as Exhibit D.

        9.      According to the Deed recorded in Deed Book 388, Page 1 in the Office of the

Clerk of Nelson County, Kentucky, the Borrowers owned the Property jointly as tenants by the

entirety with right of survivorship. Therefore, upon the death of Wendell K. Stackhouse all of

his title, right and interest in the Property vested in Louise A. Stackhouse, subject to the

mortgage interest of the United States. A copy of the Deed is attached as Exhibit E.

        10.     Louise A. Stackhouse passed away on or about July 15, 2015. A copy of the

Certificate of Death is attached as Exhibit F.

        11.     Upon information and belief, Mrs. Stackhouse died intestate. On October 14,

2015, Pamela V. Swenstad was appointed Administratix of her estate in In re Estate of Louise A.

Stackhouse, 15-P-00271, Nelson District Court. In addition, an Affidavit of Descent was



                                                  3
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 4 of 9 PageID #: 4




recorded on October 7, 2016 in Deed Book D522, Page 134 with the Nelson County Clerk’s

Office identifying all of Mrs. Stackhouse’s heirs at the time of her death (“Affidavit of

Descent”). A copy of the Affidavit of Descent is attached as Exhibit G.

       12.     Upon information and belief, Louise A. Stackhouse did not remarry after her

spouse, Wendell K. Stackhouse, passed away and before her death in July 2015. In any event,

RHS’s Mortgage is a purchase money mortgage. Pursuant to KRS 392.040(1), any surviving

spouse shall not have a spousal interest in land sold in good faith after marriage to satisfy an

encumbrance created before marriage or to satisfy a lien for the purchase money.

       13.     Mrs. Stackhouse failed to make payments due in accordance with the terms and

conditions of the Note and Mortgage and has abandoned the property within the meaning of the

Mortgage, and is therefore in default.

       14.     As a result, RHS has, in accordance with the loan documents, accelerated the loan

and declared the entire principal balance, together with all accrued and unpaid interest and all

other sums due under the loan documents, to be due and payable. Further, RHS sent notice of

default and acceleration of the loan.

       15.     The United States does not seek to impose personal liability against the Borrowers

or their heirs for the default on the Note and Mortgage. On December 15, 2008, Louise

Stackhouse filed a Chapter 7 bankruptcy petition in the Bankruptcy Court for the Western

District of Kentucky, Case No. 08-35570. The Bankruptcy Court granted Mrs. Stackhouse a

discharge from personal liability on March 24, 2009.

       16.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due to

RHS, together with the costs and expenses of this action.



                                                  4
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 5 of 9 PageID #: 5




       17.     The unpaid principal balance on the Note is $43,591.46 with accrued interest of

$5,113.25 through March 20, 2018 with a total subsidy granted of $23,077.00, late charges in the

amount of $38.85, and fees assessed of $3,389.44, for a total unpaid balance of $75,210.00 as of

March 20, 2018. Interest is accruing on the unpaid principal balance at the rate of $7.8682 per

day after March 20, 2018.

       18.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS’s lien thereon.

       19.     Defendant Pamela V. Swenstad may assert an interest in the Property as an heir

of Louise A. Stackhouse as set forth in the Affidavit of Descent. This Defendant is called upon to

come forth and assert an interest in or claims to the Property, if any, and offer proof thereof or be

forever barred. Any interest of this defendant is inferior in rank and subordinate in priority to the

first mortgage lien on the Property in favor of the United States.

       20.     Defendant David Joe Avery, Sr. may assert an Interest in the Property as an heir

of Louise A. Stackhouse as set forth in the Affidavit of Descent. This Defendant is called upon to

come forth and assert an interest in or claims to the Property, if any, and offer proof thereof or be

forever barred. Any interest of this defendant is inferior in rank and subordinate in priority to the

first mortgage lien on the Property in favor of the United States.

       21.     Defendant Denise Avery may assert an Interest in the Property as the spouse of

an heir of Louise A. Stackhouse. This Defendant is called upon to come forth and assert an

interest in or claims to the Property, if any, and offer proof thereof or be forever barred. Any

interest of this defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of the United States.




                                                  5
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 6 of 9 PageID #: 6




       22.     Defendant Daniel Lee Avery may assert an interest in the Property as an heir of

Louise A. Stackhouse as set forth in the Affidavit of Descent. This Defendant is called upon to

come forth and assert an interest in or claims to the Property, if any, and offer proof thereof or be

forever barred. Any interest of this defendant is inferior in rank and subordinate in priority to the

first mortgage lien on the Property in favor of the United States.

       23.     Defendant Timothy Scott Avery may assert an interest in the Property as an heir

of Louise A. Stackhouse as set forth in the Affidavit of Descent. This Defendant is called upon to

come forth and assert an interest in or claims to the Property, if any, and offer proof thereof or be

forever barred. Any interest of this defendant is inferior in rank and subordinate in priority to the

first mortgage lien on the Property in favor of the United States.

       24.     Defendant Any Unknown Heirs of Louise A. Stackhouse and Unknown

Spouses of Heirs may claim an interest in the Property, which interest is inferior in rank and

subordinate in priority to the first mortgage lien on the Property in favor of the United States.

Said Defendant is called upon to come forth and assert interests in or claims upon the Property,

and offer proof thereof, or be forever barred.

       25.     Defendant Any Unknown Occupant(s), Tenant(s) or Lessee(s) of 155 Purcell

Avenue, Bardstown Kentucky may claim an interest in the Property, which interest is inferior

in rank and subordinate in priority to the first mortgage lien on the Property in favor of the

United States. Said Defendant is called upon to come forth and assert interests in or claims upon

the Property, and offer proof thereof, or be forever barred.

       26.     In addition to the mortgage indebtedness set out above, the United States of

America may hold another claim against and lien upon the Property by virtue of a Federal Tax




                                                  6
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 7 of 9 PageID #: 7




Lien against defendant Daniel L. Avery, securing the payment of taxes in the amount of

$17,974.18, plus all additional penalties, interest, and costs which may accrue. This Federal Tax

Lien was recorded on July 26, 2004 in Encumbrance Book 30, Page 188, in the Nelson County

Clerk's Office. A copy of the federal tax lien is attached as Exhibit H. The United States hereby

asserts the said claim of the IRS (if any), and requests that it attach to the proceeds of the

foreclosure sale of the Property with the same priority as it attaches to the Property.

       27.     Defendant Commonwealth of Kentucky, Division of Collections may claim an

interest in the Property by virtue of a Notice of Lien against Daniel L. Avery recorded on July

25, 2008 in Encumbrance Book 41, Page 493 in the Nelson County Clerk's Office, a copy of

which is attached as Exhibit I. The interest of this Defendant is inferior in rank and subordinate

in priority to the first mortgage lien on the Property in favor of RHS, and the United States calls

upon this Defendant to come forth and assert its interest in or claim upon the Property, if any,

and offer proof thereof, or be forever barred.

       28.     Defendant Commonwealth of Kentucky, Division of Collections may also claim

an interest in the Property by virtue of a Notice of Lien against Daniel Lee Avery recorded on

June 14, 2017 in Encumbrance Book 71, Page 226 in the Nelson County Clerk's Office, a copy

of which is attached as Exhibit J. The interest of this Defendant is inferior in rank and

subordinate in priority to the first mortgage lien on the Property in favor of RHS, and the United

States calls upon this Defendant to come forth and assert its interest in or claim upon the

Property, if any, and offer proof thereof, or be forever barred.

       29.     There are no other persons or entities purporting to have an interest in the

Property known to the United States.




                                                  7
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 8 of 9 PageID #: 8




        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.        In rem judgment in favor of the United States in the principal amount of

$43,591.46, plus $5,113.25 interest as of March 20, 2018, and $23,077.00 for reimbursement of

interest credits, late charges in the amount of $38.85, and fees assessed of $3,389.44, for a total

unpaid balance due of $75,210.00 as of March 20, 2018, with interest accruing at the daily rate

of $7.8682 from March 20, 2018, until the date of entry of judgment, and interest thereafter

according to law, plus any additional costs, disbursements and expenses;

        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes (if any);

        c.        That the United States’ lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and




                                                    8
   Case 3:19-cv-00223-DJH Document 1 Filed 03/26/19 Page 9 of 9 PageID #: 9




        f.   That the United States receive any and all other lawful relief to which it may be

entitled.

                                           UNITED STATES OF AMERICA

                                           RUSSELL M. COLEMAN
                                           United States Attorney


                                           s/ Katherine A. Bell
                                           Katherine A. Bell
                                           William F. Campbell
                                           Assistant United States Attorneys
                                           717 West Broadway
                                           Louisville, Kentucky 40202
                                           Phone: 502/582-5911
                                           Fax: 502/625-7110
                                           katherine.bell@usdoj.gov
                                           William.campbell@usdoj.gov




                                              9
                      Case 3:19-cv-00223-DJH Document 1-1 Filed 03/26/19 Page 1 of 1 PageID #: 10


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            PAMELA SWENSTAD, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             NELSON
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $75,210.00                               JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

3/26/2019                                                                    s/ Katherine A. Bell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
             Case 3:19-cv-00223-DJH Document 1-2 Filed 03/26/19 Page 1 of 3 PageID #: 11




     USDA-RHS
     Form FmHA 1940'16
     (Rev. 1G96)




                                                         PROMISSORY NOTE


     Type of Loan t ECEroN so2
                                                                                        .oun*o.I
     Date: Mav zo              ,--j2
                                                         1ss-qqrggl'L trve
                                    ffiopotvAa&eesl
                                     B?rdsL(}$n             ,   Nelson              , KentuckY
                                        (CltY or Town|              lcountYl               lstat'l   -

      BORRowER,s pRoMlsE TO
                                    pAy. ln raturn for a loan that I have received, I promise to p8y to ih6 order ot th6 unlted
,,    statee of America, u"ting ihrough the Rurar Horslng
                                                            service {and lts successors}{"Government'l $--g5.9gg-:,-gg--
      (thas amount is called "prlncipal'), plur intcrest'                                                                             l




                                                           principal urtil the lull afitount of the principal has bem paid' I will
      lNTEREsr. lntarsst witl bg charged on the unpaldlnterest rato r.quired by thls goction is the rate I wlll pa, borh btlore
      p6y lntorsst x V*iriy i*a ot. jr:.f S %,The
                       "
           eftsr arry dsfgult dscribed below'
      "ni
      PAYMENTS.lagrectopaYprincipalandlnterestusingoneottwoalternativesindicatedbelow:

       f]t'P,in"ipalandintereatPaymenGghaltbetemporarllydelerred.Thainterestaccruedto-,-
      shallbeaddedtotheprincipal'rnenewo*n"'p"iandlitaraccruedinterestshallbepayablein-tegular
                                                    ' tne box below. I authorlze the Government  to ontsr the amount of
                                                --- n
      arnortized lnstaltments on the date indicatei                                      instarlments in the box below when
                                                         . unq th." amount or suah regurar
       sueh new principal      $
                            t"ra,        _-
       suchamount"tr","L""n;ffiniip.r'"ointerestininltallmentsaslndicatedinthoboxbelow.
       f-iltt. payments shalr not be deferred. r agree to pay principar and interoet in .396
                                                                                             insta*ments u" indicatsd in
       the box below.
                                                         Pavment every month'
        lwil|makemYmonthlypaym€ntontt.ezo.tb.iil1i;Tl*.1.::*}1'#;ffi;ffi#:l.:i:xHli
                                     ,""rn untir r iave pliu atl ot the principal and interest and anv
        *H[],Xl"J'Tllii[I:ffi;';ffint'lr*v
        other chargoe dsscrib;;-balow that I may o*"-rnoer
                                                           thls note. My monthly paymenls wlll be applied to lntorest
                                                                                                            in lull on
                                                                                under thls noia' I will pay thos. amounts
        before principal. lf on Uav ?O         .- ,,i9?'., I stillowe amounts
                                         -maturw date''
        inli a"ir, *i i"t it catled trre
        lli'"11,,:;,XTlxiil:ff-r]%'rw*rmakemvrTlt*Y.ff
                                                                                .. raarrr^r aqrrmcar
                                                                                             Iffi    :iilffi
                                                                                                      *  r--ha   Doat off Lce


        pBlNclpAL ADVANCE$. lf tho entirs prinstpal amo{rnt of tha loan ls
                                                                           not advancsd 8t thB tirns of loan elosing' the
        unadvancsd barenca of thc loan wlll be *'?i"$-31ry
                                           ;i:"-+*j;f:t*"y.'l:XXl'* ff:"1ry:l$-I*.^?Y:nil:,:ST":*:purpo$a'"*Xffi
                                                                                                            rnt€r6st sharr      ;:;
        $*it?flT'ffi*:"i#"loHl"Tffffi;ru;
                                  b'giil"gii              rrt' O*t" o' tha advsnca ac shown  in the  Record  of Advancae
        accrus on rhs amount ol sach sdvance
        below. I authorizetlr" Go""rnrent to snter       ;i;;;;,t"i;^J
                                                                o"te ol such advance on tho Becord  of Advances'

                                                    nare i3 made purguant to titts v oJ thc Hsusing Act
                                                                                                         of 1949' lt is tor tho
        HoustNG Acr oF 194g. Thts promissory                     iiii"    thrs nots. Thip  noto eh.ll bo subi*ct to tho pressnt
        rype or loan indicatoc  ii'CI,liip,oi r-"in.-rtJt,         toe 3t
                                                                   not loconsi$€nt wttri'th€ axprsss
                                                                                                      provisionr of thls not6'
        regulotionr of tha Governi*, .iii to tts tuturo-irgur"ions
                                                                         ,' gxHlglL.,u.
             Case 3:19-cv-00223-DJH Document 1-2 Filed 03/26/19 Page 2 of 3 PageID #: 12




                                                                                                  .be
    LATECHARGES.tftheGovernmonthss.notreceivedthefullamountofanymonthlypaymentbYthesndofLs. 4 ' o.oo         percent of mv
                                          u rate-cnarge. The amounior *,u otrarge
                                                                                     wilr
    days after th. datc iii;;;,1 ;iripuv                                                      on each lats payment'
    overdue paymont ot prlncipal and lnterest.
                                               I *irr iuv this charge promptly. but only onco
                                                                                                           they ara due' A
                               pREpAy. l have the rrght to m-ake.payments of principal at any timo before
    BoRRowER,s RTGHT To                                         When I make a prepayment' t will tetl   tho  Govsrnment in
    payment of prlnclpal only is known "" " "p'"plyment"
    writing that l8m maklng s Propayment'

                                                                 ot principai-tfi"i i dni" lnaer ttris Note' lf I rneke a
          lmaymakeafullprepaymentorpartialPrepaymentwlthoutpayinganyPrePaymentcharge.TheGovemmentwi]l                               partial
    use a, of my prepaym.nts to reduce tr,"-uri*nt or ln the amount of my monthly paymsnt unless the Government
    propayment, ttrere iiri'ui no changes in ti.," ar"
                                                           date
    agrees in writing t"'tfr*e
                                              p*p"Vr""it       *flf U" applieJ to my loan ln accordance w*h ths Government's
                                  "f,ange1. in effect on the date of receipt of the payment'
                                  pio;"Jutes
    regulattons .no
                      ""irnt]ig                                                                      time assign this noto without my
                                                                        Government rnay 8t
    A''IGNMENT        oF NorE. I understand and agree that ths,y           p"yr"nts    to ine   'ny
                                                                                               as"ign"e   of the nots and in such case
                                                         I will make
    consent, lf the Government asslgns th€ not€
    the term 'Government" will mcan tho
                                               assignee'
                                                                                                                    sufficlent credit lrom
     CREDIT ELSEWHERE cERTlFtCATloN.
                                                  l,certlfy to the Governmcnt that I em unable to obtain    giving me thrs loan'
                                                                          for which  the  Government     is
     othsr sources 6t reasonabre rates ano
                                               rerm;-i;i tle   purpo".s

                                                                that tho funds I am borrowing lrom the Governmsnt
                                                                                                                               will only bc
     usE cERTlFtcATloN.        I certify to the Governmsnt
     used for purposos authorizod by the Governmenl'
                                                   property constructed, improved, purchased, or relinanced
                                                                                                                       with this loan is l1l
     LEASE OB            OF pRopERTy. ll the.                                                     to  purchase   for  3 yeare or longer' 0r
                                                         (2i leasea or ranted withoui     option
                   'ALE wlth an option to prr"rl"*",
     leased or rentod                                               or invotuntaritv, ttre Government m8y at        its  option dcclars the
      (3) is sord or true is otheiwrse .onr"y"j]io|uniilry                                                     I witl  have  to immodlatoly
      entire remaining unpaid barance of the
                                                 ro"n'irr"Jiaiely due.nJp"vlur". lf this happens,
      paY otl the entire loan'
                                                     pRrvATE cREDrT. r agree to leriodically provide the Governm6nt with
      BE.,TREMENT To REFTNANCE wrH                                                                                     that I can g6t I loan
                                      requGsts              financiar sltuatlon] tr ths Government ietermines
                    the Government
      information
                                         o,
                                                "uori'mi
                                            orir"t"  oaoit  source, sr.t      . U.nk or a credit Union, at reasonabre ratss and terrns
1      from  a responsiuJ  -o-p"r*ir"                                      ".
i      for similar purpoees as this loan' at                                                   ssned this note pursuantto sectron 5o2
                                  'n"LJJ"'n'iit':-i:::'::'-t^::'l:T'Ll'i:,:t""Tfi[t;"iTlJffi#'lf':]1'lTi5;
i     Hr:Iffitktrili.;l'+';'i"'il;:Hi{-*idyi-o-x:".'il:'J,y
      :?              rdiii.
           H,ffi"ffi"#'Il    li.p"n""t ror my tack or rspavmcnt abllltv'
                                                                                            grantsd in the form of payment
                             AGREEMENT.     I agree to ths repayment (recapture) ol subsidy
      suBSlDy REPAYMENT
      I"-"l"t"n* undcr tho Government's regul ationS'
                                                           The provrsions of the paragraphs entitled 'credit
                                                                                                                 Esewhere
      cREDrr .ALE TO N.N'ROGRAM BoRRowER. privlte                                not apily'if this loan le ctassified os a
       certifrcation"     "a"-qri*"ni to netnanie-'with Act ofcred-'rt'-do
                                                               1949'
                      "no
       nonprogram to"n purr,llitio t""tlon
                                           602 of thc Housing
                                                                                                    r will be rn defautt. * r am in
                                                  of each monthly paymonr on tho date it due,
                                                                                             is
                   ff   do not pay tho fu, amount                                           pay the overdue amount by a certain
                                              a writt-einoti", i*rri.g h" ti"iir r do not
       DEFAULT.       r
       default the Government m"y send ma                           tn-s tutt u*tu". of rhe unpald prlncipal' all tho inte'est that I
       date, the Government may iequrre -".ao
                                                  iriioha;iy-p;t                                            Even if at a time when
                     lsta charges. lnterest wilt continue   to a""rre on pr.i ari principar an'd lnterest'         ' sentenca' the
       ow6,      any                                                                                       precodlng
                                                                  to. pay.immeilitfu as'describe^ln the
             and
                                         doos  not
       I am in default, the Govarnmont                 jii,,n'" in ari"rrt.t r.t"i dste. rf ths Government has required me
                                            to oo,o'"'quit"
                                                                                                                                    to
       Government wifl stirl have the right                                 "      tho right to be  pald back   by  mo for  all of its
                                                            ao".inrn.* wnr tave
       immediately pay in ru* as desciibed "uou"Iti" not" ro rhe sxtent not prohibitBd by applcabre raw' Those exponses
       costs and €xpenses il'";;r;;;     inr pro-i"uoiv
       i;;d", for example, reasoneble attorney'e fees'



                                                                                                             Accouru     *   fl
            Case 3:19-cv-00223-DJH Document 1-2 Filed 03/26/19 Page 3 of 3 PageID #: 13




                                                                       g*?,1:T:-:td:::X
ilf #trifi Lffi ;ififfi
                        ';;;ffi
NOTICE5. Unless applhabls law requiree a diflerent msthod,
                                                           anV
                                                                1uc1.[
                                                               lollce
                                                                      that
                                                                                         if::::
                                iluvri',r"11":'',:Jr,':.1i-,t:Y.pi::iY::tT:1::*.:1'X:Jj*iit:::I
;#;fi;ilffit;;;;##;;ii;;'ti,t
olrlrl?gc
wi||
            lt I v.vg   r. re Y'
           bv mairiniit-w.il'*t
      be grvsn                      to    GovernmertI
                                              mall   the
                                                        anv
                                                             I{f f'}.1:1--YyYil'n:f:::f::
                                                        drrrerent address.
                                                       otot,4lryS=Bul**1=i?fi**'*t*i     *3*fi?'
                          "ra*"                                   63166      , or at aEmiCnt aOdretg   ll I am glvon   a notlcs ol
Senrice Brauch, P.g. Box 65889
that ditferent sddress,
                                                                       person slgns this not6, oach person ls tully and
oBucAyloNs oF pEn$oNs UI{I}ER THls NorE. lf mors than on6
pareonaly obllgatod &;;;"lt of ths promiroc madoin fis       note,  lnciudlng the promis6.to pay the full amount owod'
                                                    of thls nota ls also obl$atod  io do thesa things. Thc oovornmant
Any porton who i* I guarsntor, suraty, orsndorser
                                              sactr pcraon lndlvidually or against all of^y togathor. Thk maarts
                                                                                                                     that
mey entorco it" *gh*:und", *,iu not"                                                      tsrrn'Borrowat"  shall rslar to
                                                                          thlanota'  Th6
any ons ol us may ue-.rfirJ1, p"y ilt oi ttr" amounts owed
                                      "gaingi                      und&
each p6rson signing thls note.
                                                                  nato wdvo tho rights ol pr*sentmsnt and notlce of
wAvr3s.    I and any other porson who ha* obllgation* undrr thls
                                                                    to demand paymont of amounts due' "Notice of
dl*hcnor. "pragontmeiiJ-#"n* the right to ,*qilre the Govsrnment
                                                       glve        to other persons that amounts due hava not been
dlshorpr" m8an8 thB       to requlre the Govsri;ont to      notico
 paid.                         'lght
                                                                  ln{onnadon ln connection wlth mv lorn ryprcmion
 wAfiI{tflG: Fdluro to 1tllly dsdose eanr& ,nd truthful onsnsfid being recelved, and-ths dsdal of futuq lods'd
 rnary roxrlt In thr t".lnlndon ol progranr o**t*""
                                                       crilrsrtly
                                                                        7 C'F'R' part 3017'
                               6"p"n**t "f *gicrlt6a'c Dabarment regulrtlonr,
 aasiatmss undsr tha


       *|,$*,&.fr,,fuse"r      Borrower
                                                                                          Bonower
                                                                                                                             Scal




   r{""+&"               9frnn&****,,                      t*'                            Borrower
                                                                                                                             Seal




                                                                                       Accourrt   otfl
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 1 of 7 PageID #: 14


                                                               Bl(0h87P00lrlr7
                                                                                                r5a8o     I




                                                             Sp.c. AboE ThL Lin.Ftr R.6rding Orhl
       Fom RD 3550-14 KY                                                                                             Fonn Apprcvcd
       (E-e9)                                                                                                        OMB No. 0575-0172
                                                  United States Department of Agriculn:re
                                                          Rural Housing ServicC

                                              MORTGAGE FOR KENTUCKY
       THIS MORTGAGE ("Security Instrument") is nrade on May 20            , 2002                                               tonq
       Thcnrortgagor   isWendell K. Stackhouee and his wife, Loulse A. Stackhouse
                                                                                                                       ("Borrower").
      This Security Instrument is givcn to thc United States of America acting through thc Rural Housing Scrvice or successor agency,
      United States Department ofAgriculture ("Lender"), rvhosc address is Rural Hotrsing Service, c/o-Ccltralized Servicing Cintei,
       UnitcdStatesDepartmentofAgriculture.P.O.Box6683g,St.Louis,Missouri                       (r3166.

      Borrower is indcbted to Lender trnder the follos,ing promissory notes end/or assunrptiou agrecrnents (hcrcin collecrively called
      "Note") rvhich havc becn executed or assunrcd by Borrowcr and which provide for monthlj payrncnts, lvith thc l.ull tlcbi. it'not
      paid carlier, duc and payable on thc nraturi(y da(e:

      Datc of ItrsEument                                 Principal Arnount                                Ma(uritY Dal.e
      May   20,   2002                                   $55 ,000. 00                                         Ytay 2Q,2035
      "fhis Security lnslrurnent secures to l"cndct (a)
                                                   : thc rcpf,yment of the debt evirlenced by thc Note. wirh inicrast. aod all renervals,
      cxtcnsions and modifications of the Note: (b) thc paymcnt of all olher sunrs. with interest, a<tvanccd undcr plragraph Z to protect
      the propcrty covered by this Securit)' I[strument: (c) the pcrformftnce o[ Bomowe/s sovenants and agrccirents under this
      Security Instrumcnt and tlre Note. and (d)-llle recapture of ilny paymcnt ossistunca and subsicly rvhich m-ay he grantcd to the
      Borrorver by the Lcnder pursuant to 42 U.S.(. $$ 1412(9) or 14900. For this purpose,-Borro.rei does hercby ,no-ngage, g*t,
                                                                                          '
      aud couvey to Lendcr the following described property located in the County of        Nelson
                                                        , State ofKentucky




      whichhastheaddressofl55         Pureell Avenue, Bardstown
                                                         lSrrccr!                                                  lcnvl
       Kcntucky   40004             lzrpl                ("Property Address")i

          TOCETHER WITH all tlte irrprovements now or hereafler erected on the property, and all easenenrs,
      appurtenances, and fixtures which now or hercafter are a pad of the property. AII leplac6rnents and additions shall
      also be covered by this Security lnstrur)rerrt. All ofthe for-egoing is [eferred to in this Security lnstrument as the
      "Property. "

            BORROWER COVENANTS lhat.Borrorver is larvfully scised of the estate hereby convr.yed and has rhe righl
      to grant and coDvey the Property ond that the Propcrty is unencunrbeLed, excepl For cnsurnbrances ol record.

       According to the Paperwork Reduction Ad of 1995, no persons dre required to rcspond to a collection ofinformation unless il
       dbplaysavalidOMBconnol number. ThevalidOMBcontrol nunberlorthisinformalioncolleclionis0575-0172.                 Thetine
       required to complete lhis informalion collection is estimaled lo average 15 minutes per response, including the lime for
       reviewing insl,aclions, searching exisling dato sources, galhering and maiilaining the data needed, and compleling and
       reviewingthecollectionofinformdtion
                                                                                                                                    page I   of6

                                                                                                                              d
                                                                                                                           X49.




                                                                                                                  EXHIBIT ''B''
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 2 of 7 PageID #: 15

                                                       Bl(OhBTPGObhS

                                      defend generally the titte to the property against au ctaims and
                                                                                                       demands, subject to any
        3f$ilffi:#ffi??":llo:',,
            THIS SECURITY INSTRUMENT combines uniform covenants lor national use and
        with limited variations by jurisdiction to sonstitute a unifomr.""uritH.t.u;;ii'"i,"Jrinj'i*rnon-uniform covenanrs
                                                                                                       property.
             UNIFORM covENANTs- Borower and Lender covenant and agree                   as folrows:

        . l Payment of Principal
       due-the principal of and
                                         end Interest; Prepnyment and.Late Charges. Borrower shall pronrptly pay when
                                  interest on the debr evtdencld by the Nore         ;ip;;p;fi"ni1"a      r"tJ             A;;   ,;;;;
       the Note,                                                               "ra                               "harl";
            2'   Funds for Ttrxes and Insura.nce. Subject to applicable law or to a written waiver by Lender,
                                                                                                                        Borrower
        shall pay^ t_o Lender on the day monthly paym;nts are due unaer tt"-nol, ;;iii'ii;.'N;; is'paid
       ("Furrds") for:,(a) yearly.raxes and asseslments which may attain pr.rrrty orl,                             in frll;;;r;
                                                                                          tni, ii.uiii, lnrt r,rent as a Iien on
        tne rropen)'; (0, yearly leasehold paynrents. ot ground rents on the Property, if any; (c) ylarly
                                                                                                              hazard or property
        insurance premiunrs;.and (d).yeariy.flood insur=ance premiunrs, if any.' Tl'rise itii,ir'o".i.af
                                                                                                           fla ,'Escrow'lteirs.,/
       Lender.rnay' at.any time, collect and hold Furrds in arr arnount iot to exceed the maximum amount a lender for a
       federally related mortgage loan tl.ay require for Borrower's escrow account under the federal Real Estate
                                                                                                                      Settlenrent
        l'rocedures Act of 1974 as amerrded from.tinre to time, l2 U.S.C. 2601 er seq. (,,RESpA,'), unless anotlrer law
                                                                               $                                                or
       federal.regulation that applies to the Funds sets a lesser amount. if so, r-",,.r"i                       .o,t, una iioio
                                                                                            'iay,'ai "ni'r;;.,due on the basis oF
       Funds in an amount nol to exceed the lesser amount. Lender rnay estirnate trre amorjriior:Fi,ncls
       current data and reasonable estinrates of expenditures of flutur't Escrow ltems oi i,rf,**ir" in accordanie wittr
       applicable law.
             The Funds shall be held by a..fedetal agency (including Lender) or in an institution whose deposits are insured
       byafederal agency,instrurnentality,.orentity. Lendershaiiopply.theFundstopayrt,iesiiorultdms. Lendernray
       not charge Borrowet for holding and applying the Funds, anni,aily analyzing tli"'"r".iio""ount, or v-rifying thi:
       Escrow ltems, unless Lender pays Bolrowcr interest on the Funds d'r.l apfil;caEl" law:pernriG Le6der to rnake such a
       charge. However, Lender ntay reqttit'e Bonorver to.pay a one-limetharge for in independent real estate tax
       reporting service used by Lender in connection with lhia loln, unless applica6le larv providds otherrvise. Unless an
       agreement is madc or applicatrlc law tequircs interest to bc paid, Letdii shall not be'requiredio puy eor,"t"ciiny
       interest or e.arnings on the Funtls,. B-olrower and..Lender rniy agree irr writing, horvevei, rir"i i"t[r&tirlirr U.' jril
       onthel.unds,
                        .Lender.shall.give to Borro.wer, without charg;, a-n annual acco"unting oiitri punas. rt'*"ing.r,la1tt
       and debits to the Funds and the purpose fbr.which each debit to the Funds was ,nide. The Funds are plelged as
       additional security for all surns secured by this Security Insttutnent.
       . Ifthe Funds held by Leuder exceed tlte anrourrts pennitted to be held by applicable larv, Lentler shall account to
       BorrowerfortheexcessfundsinaccorclancewiththLrequirernentsofappiicititelaw.                   IfihearrrountoftheFun4s
       held.by l"ender at aDy time is not sufTicient to pay the Esirorv ltenrs wh'eir due, Lerrder may so notify Borrower iri
       writing,and,in.suchcaseBorrowershall.paytoLenderthearn(rrrntnecessarytomakcupttrLaenclerr'cy. go"r",ei
       shall make up the deficietlcy irt no tnore than twclve monthly payntents, at L;ndefs sole tiscretion,
             Upon payment in _full of all sulrts_ sccured b-v this Sicuriry Instrunrent. Lender shall prolnptl). refund to
       ^B-orrower any Funds held by Leruler. lf Lerrtler shall acqrrire oL seil the Property after acceleration ,idJ. pnrrgrnph
       22, Lender, prior to the acquisition or sale olthe Propcrty, shall apply arry Firrrds held by Lentler at the tin"re'of
       acquisition or sale as a credit against tlle sums secured 6y ttiis Securiiy lnstrujnent.
            .3. Application of.Payments.. Unless. applicable larv or Lendei's regulations provide otherwise. all paynrents
       received by l ender under paragraphs I and 2 shall be applied iu the folloiing ordei of pnoriry: ( I to adJan'cis for
                                                                                                              )
       the pleservarion or protection ofrhe Property ol enforcement ofthis lierr; (2) [6 accrued inrereit di.rj under the Note;
       (3) to principal du! under the Note; (4) to amounts lcquired for the esciorv items uuder paragrirph 2; (5) to iate
       charges and other fees and charges.
            4. Charges; Liens. Borrower shall pay all taxes, Bssessments, charge5, fines zrnd inrpositions attt.ibutable to the
       Property which may.attai:r.priority over.this Security lnstrument, and lJasihold paynreris or ground rents, ifany.
       Bor.rower shall paythese.obligations irrthe nranner provided in paragraph 2, or if'not paid in th-at rna,.rner, [iorroni.,
       shall pay theln on tim€ directly to the person owed paynrent. Bdrrower: shail pronlptli furnish to Lender all notices
       ofamountstobepaid.under.thisparagraph.            IfBonnwermakesthesepaymentsdirictly,Borrowershall              promptly
       furnish to Lender receipts evidencing the payments.
             Borrower.shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
       agreed in writing to such lien or Bortower: (a) ugrees in             to the payment ofthi obligation secured by the lien
                                                                  -w.riiing
       in a. nranner acceptable to !-e1dqr; (-b) conlests in good faith  tlie lien by, br defends agains-t enforcement o? th" lien
       in, legal proceedings w}rich ir the Lender's.o-pinion operate to prevent'the enforcernEnt oFthe !ien; or (i) secures
       from the holder ofthe lien an agreement satisfactory to_Lendel sirbordhrating the lien to this Security Insti.unrent. If
       Lender determines that any palt ofthe Propedy. is subject lo a Iicn which nray attain priority over this Security
       lnstrunrent, Lender may give Borrower a notice identifying the lien. Borrower ihall satisfv th; lien or take one dr
       more ofthe actions set forth above within ten (10) daySbfthe giving ofnorice


                                                                                             ,d
                                                                                            80)
                                                                                                                      Page2 of 6
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 3 of 7 PageID #: 16
                                                       unuqu /rbur+qy



       . Borrower shall pay to Lender such fees andothercharg-es as may now or hereafter be required by regulations of
       Lender, and pay or reimburse Lender for all of Lender'sTees, cosG,.and e-xpenses in connictioniiih;ii;ii;;
       partial release or subordination of this instrument or any
                                                                   .other tiansaciion affelting tt pioeirty.
            .I:                                                                                   "
                          o_r_P,roperty._Insurance. Borrower shall keep the. improvements:no,*'iii"riin'g    or hereafter erected
       ^_       ^T_rlll insured. atainst lo.ss by- fire, hazards included within'the term "cxtended cov-erage" and anv other
       on the Propcrty
       hazards, including-floods or flooding, for which Lender requires insurance. This i;;ur;;;h;-iiL;il;iil'i;
                            forthe periods that Lender requires. ThL insurer
       :l-"-_1nr.!1"j1-d.
       Borrower                                                                    .providing the-insurance shall #;h";;dt
                   subje.ct to Lende/s approval which shall not be unreasonably withh-eld. If Borrower fails to maintain
       coverage described above, at Lender's option Lender may obtain coverale to protect Lenders rights in the property
       purcuant to paragraph   7.                                                  -
            All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
       mortgagee clause. Lender.shall4ave the right to hold the_policies aird renewals. If Lender requirer, Sonot       *]t"fl
                                                                                                                    "i
       promptly give to Lender all receipts of paid premiums a-ndienewal notices. ln the event of losj, roriowir strait
       prompt notice to the insurance carrier and Lender. Lender may make proof of loss if noi *"ae promptiflivi           Uy
       Borrower.
            Unless Lender and Borrower.otherwise agree in writing,.insurance proceeds shall be applied to restoration or
       lepair of th.e- ProPerty damaged, if the restoration or repaii is economiially feasible and l-inO"fs .""urity i. noi
       lessened. lf the restoration or.rcpair is not economically feasible or Lender's security would be lesseied, the
       insurance proceeds shall be applied to the sums secured by this Security Instrument, whJther or not then due,;ith
       any. excess p_aid to qorrower- lf Borrower abandons the, Property, oidoes not aniwer within thirty (30) days a
       notice from Lender that the insurance carrier has offered to sittle'a claim, then Lender may collectihl irisurince
       proceeds. Lender may use.the proceeds to.repair,or_restore the Property or to pay sums sjcured by this Security
       Instrument,whetherornotthendue. Thethirty(30)dayperiodwillbegiriwhenthenoticeisgrven.
            Unless Lender and Borrower otherwise.agrce in writing, any ap-plication ofproceeds-to principal shall not
       extend or postpone the due date ofthe monthly payments refened io in paragraphs I'and 2 or chinge tfre amount of
       the. payments. If after acceleratioir the Properry is ac-quired by Lender, Bonoiver's right to any ii'surance policies
       and proceeds resulting from damage to the Property prior to the acquisition shall pass t-o Lendei to the extent of the
       sums secured by this Security lnstrument immediately prior to the aaquisition.
                                                                           -Property;
           6.     Preservation, Meintenance, and Protection           of   the               Borrower,s Loen Application;
        Leaseholds. Borrower shall not destroy, damage or impair the Prope-r$,, iltow the property to detiiiorate, oi
       cotnurit.waste on the Property. Bonower shall maintain thi improvemelnts in good repair anh mike repairs required
        pY Lender. .Borrower shall comply with all laws, ordinances, aid regulations a-ffectin! the Property. donowei shall
        be.in default if-any forfeiture action                  whether civil oi criminal, is beg-un that i'n Lindecs good faith
       judgment could result in forfeiture of-or.proceeding,
                                                 the Property or otherwise materially impair tFe lien created by thii Security
        lnstrument or Lendcr's.security interest. Borrower may cure such a detarilt by causing the action or proceeding t6
        be disrnissed with a ruling that, irr Lender's good faith iletermination, precludes forfeitfre of the Borrdwer,s inteiest
        in the Property or other material imp-ainne]rt of the lien created by ihis Securiry Instrumenr or Lendet's security
        interest. Bonowershall alsobeindefaultifBorrorrver,duringtheloanapplicatioiprocess,gavemateriallyfalseoi
        inaccurate information or statements.to !.ender (or failed to provide Linder wifh any mlterial information) in
       connection with the loan evidenced by the Note. Ifthis Security lnstrurnent is on a-leasehold, Bonowershall
       complywithall theprovisionsofthelease. IfBorroweracquiresfeetitletotheProperty,theleasiholdandthefee
       title shall not merge unless Lender agrees to the merger in writing.
           7.    Protectiotl of Lender's Rights in the Property.           If
                                                                          Borrower fails to perform the covenants and
       agrcements .contained_in this Security Instrument, or there is a legat proceeding tliat may significantly affect
       Lender's rights in the Property (such as a proceeding in bankruptcy, pro6ate, for condemnation o;r forfeitu;e or to
       enforce laws or regulations), then Lender may do and pay for whativcr is necessary to protect the value of the
       ProperLyandLendedsrightsin-theProperty.       Lender"sactionsmayincludepayinganysums'securedbyalienwhich
       has priority over this Security lnstrument, appearing in couq paying reasonable atto]neys' fees and ehtering on the
       Propertytomakerepairs. AlthoughLendermay-takeactionunderthisparagraphT,Lenderisnotrequiredto-doso.
        . . Any arnounts disbursed. by Lender under this paragraph 7 shall beCome ad-ditional debt of Borrower secured by
       this Security lnstrument. Unless Borrower and Lender agree to other terms of payment! these amounts shall bear
       interest from the date ofdisbursemeDt at the Note rate and shall be payable, witli interest, upon notice from Lender
       to Borrower requesting payment.
            8. Refinancing. lf at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
       responsible .cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
       Borrower will, upon the LendeCs request, apply for and accept such loan in sufficient amount to pay the noie and
       any indebtedness secured hereby in full.
            9. Inspection. Lender or its agent may tnake reasonable entries upon and inspections ofthe Property. Lender
       shall give Borrower notice at the time ofor prior to an inspection specifying reasonable cause for the inspection.
           10. Condcmnation. Theproceedsofanyawardorclaimfordamages,directorconsequential,inconnection
       with any condemnation or other taking of any part of tlre Propergr, or for conveyance in lieu of condemnation, are
       hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be



                                                                                          .r4/                       Page 3 of 6


                                                                                           *.a"9
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 4 of 7 PageID #: 17

                                                     Bt(0187Pl]0h50

        8-pplied to the sums secured.by lhis. Se_curity lnstrxment, whether or.not then due,     with any excess paid to Borrower.
                            partial t:ling ofrhe Property_in which the fair market vatui;i th; ii6;ty immeiiaieri
       .11,9::-r^*^qll
       taking is equal to or greater thafl the amount of the sums secured by rhis securiry tnsnuhririt
                                                                                                                          u"ioi" ti,i
       taking, unless Borrower and Lender otherwise agree in writing,.the srmi s.rii'.ri L/ *ris
                                                                                                              iil;Jil;ii ;;i;;; iil;
                                                                                                           Secrrity insiffi;il adi
       be reduced by.the amou-nt of the procee.ds.rnu.lti-plied by the iollowing rraction:-
                  irr"Eij:y-                                                                      tJf itr" itur amount of rhe sums
                                             taking, divided uv 1uy trie rair market ;uirt;iih.'i;o;".ry i.ria-i.i"ry'u"i"r. ii,i
       :^.,:i-:d
       taKlng. Any ba_lance ?:lql",
                                 shall beth'
                                           Paid to. Borrowe_r. [n the event. of a partial taking of tlie pioperty ln wliicn tne faii
                                                          before the.taking is.lesi than rtre a,iouni oitt,i ,rh, secured hereby
       ilt:!..:,^r.11Y.":lll^".|t^oP:ry-i'n-ediarcly
                                             untess Borrower and Lender otherwise agree in writing or unless applicabte lai
       ::lT::l::ll^?.:1::..11^"_,-Al_9,
       otherwiseprovides' the proceeds shall be applied to the sums secured by this Security lnsirument whethLr
                                                                                                                          or not the
       sums are then due.
           Ifthe Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
       to make an award or settle a claim for.damages, Bonower fails to respond to Lender withinldfty                 a;ilih.ii-fi"
                                                                                                             f:oi
       date.thenotice is given, Lender is authorizeal to collect and apply ttri proceeds, at its ofiion, eitleit,j .iitoration oi
       repairofthePropertyortothe.surnssecuredbythisSecurityinstrum'ent,*heiheronioi t-f,irndue. UnlessLendir
       and Borrower otherwise agree in writing,,any application oiproceeds to principal shall noi extend o, postpon" the
       due date of the monthly p_ay-ments. r'cferred to in piragraphs I ind 2 or-chairge thi arounrolsuCtr payr;;r.'-"- -'-
            ll. Borrower Not Released; ForbeornncCBy Gnder Not a Waivei. Extension oltiraii,i.,iroi p.yr"nt ot
       ntodification of amortization of the sunts.secured 6y this Security [nstrument granted by Lender to Borrower and
       any successor.in interest of Borrower shall not operaie to release the liabiliry oflhe oriein'at Borrower or Borrower's
       successors in interest. Lender shall noJ be lequired to commence proceedings agains? anv successor in interest or
       refuse to extend time for paynrent or. otherwise-modiff amortization of tne sufii rE"rria uj ttir i"-"-iity ri"irirlil"i
       byreasonofanydemandl,adebvthe.origirral            BorowerorBorrowefssuccessorsinintiiest. Anyfoibearanceby
       Lend_er     in exercising any right or remedy shall not be a waiver ofor preclude the exercise of any rigit or remeay.
           ..f
       ofthis
        -"     _2.- !l:::r:9fl ,11 4.:ig.lt Bound; Joint and Several Liability; Co-sig-nem. the coveianis and agreerients
                 Security Instrument slrall biud and benefit the successors and issigns o?Lender and Bonower, suuiect to ttri
       provisions of paragtaplr 16. Borrower's covenants and agreements shalibe                                   'AonLwer
                                                                                         ioint and several. Any             who
       co-signs this Security lnstrument but does not execute th; Note: (a) is co-signing this Security iiiitrrri"t .irtV-io
       tnortgage, grant and convey that Borrower's interest in the Property under the-terfis ofthis Seiurity lnstrumenti(b)
       is.,notpersonally obligated to pay the surns-sec^ured by this Seiurity Instrumenl; and (c) agrees thai Lender and'any
       other Borrower mEy agree to extend, modify, forbear or make any accommodaiions wiitr Iegora to the termi of this
       Security Instrument or the Note without that Borrower,s conseut.
              13. Notices. Any notice to Borrower provided for in this Security Instrument shall be eiven bv deliverins it or
       by mailing it by first class mail unless applicable law requires use cfinother method. The-noticeitrait b;-Ji;";iA
       to the Property Address or any other adiiiess Borrower d-esignates by notice to Lender. Any notice to Lender shall
       !e given by.first class mail.to LendeCs address stated herei-n or.any.other address Lender'designates Uy noiic" io
       Borrower. Anynoticeprovi-de.d.fqinthisSecuritylnstrumentshali             bedeemedtohavebeengii"ntoB'orrorr".o.
       Lender when given as provided in this paragraph.
            14. Coverning Law; Severability. This Security Instrument shall be governed by federal taw. In rhe event
       that any provision or clause of this-Security Instrumeni or the Note conflicts iith applicible law, such conflict shal
       not affect other provisions ofthis Security.lnstument or thc Note which can bc give'n effect without the conflicting
       provision. To this end tlre provisions ofthis Security lnstrument and the Note lre declared to be severable. Thii
       instrument shall be subject to the present regulations ofLender, and to its future regulations not inconsistent with
       the express provisions hereof. All powers and agencies granted in this instrument ari coupled with an inlerest and
       are irrevocable by death or otherwise; and the rights and remedies provided iu this instrirment are cumulative to
       remedies provided by law.
       _   15. -Borrolver's Copy. Borrower acknowledges receipt of one confomred copy of the Note and of this
       Security Instrument.
           l6'.TransferofthePropcrtyoraBeneficial.InterestinBorrower. Ifall oranypartofthePropertyorany
       interest in it is leased for a term greater than.three (3) years, leased with an option ro fuichase, sold, oi tra-nsferrei
       (or ifa beneficial interest in Bonower is sold or transferred and Borrower is riot a natural pers6n) without Lender's
       prior written consent, Lender lnay, at its option, require immediate payment in ftrll of ill surris secured by this
       Security Instrument,
            17. Nondiscrimination. If Borrower intends to sell or reni the property or any Dart of it and has obtained
       Lender's consenl to do so (a) neither Borrower nor anyone authorized to att {6r Bor6r,rier, will refuse to negotiatc
       for the sale or rental ofthe Property or-will otherwisehake unavailable or deny the Property to anyone beca-use of
       race, color, rcligion, sex, national origirr, handicap, age, or familial status, and (b) Boriowlr recofinizes as illegal
       and hereby disclaims and will not cornply with _or attehpt to enforce any restrictivi: covenants on dwelling relatiig
       to race, color, religion, sex, national origin, handicap, age or familial statirs,
       _    I8. Sale of Note; Change.of Loan Servicer. The Note or a partial interest in the Note (together with this
       Securip Instrument) may be sold one or more times without prior notice to Borrower. A sale may re-sult in a change
       in the entity (known as the "Loan Servicer") that collects mbnthly payments due under the Noie and this Securfty


                                                                                                                       Page 4   of6
                                                                                                4,/
                                                                                                  &os
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 5 of 7 PageID #: 18

                                                       Bl(OLSTPGOq5 i

       Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
       a.change of theIo.aS
                              !erviq1, Borrower.will be given written-notice of tle change in accordance wiO paragraph ti
       above and applicable law. The notice will state the name and address of the nei Loan Servicer and tire af,driss to
       which payments should be made.
            19- Uniform Federal Non-Judicial Foreclosurc, Ifa uniform federal non-iudicial foreclosure law aoolicable
       to foreclosure. of this security instrument is enacted, Lender shall have the option to foreclose this instririnent in
       accordance with such federal procedure.
        - 20.hazardous
       ofany
               Hrzrrdous Substtnces. Borower shall not cause or permit the presence, use, disposal, storage, or release
                       substanc-es on-or in the Property. The preceding sentente shall not apply to tlie pres-ence, use, or
       storage on the.Propcrty ofsmall quantities ofhazardous substances that are generally ie'c6gnized tb be appropriate
       to normal residential uses artd to maintenance ofthe Prop_erty. Borower shall not d6, nor illow anyone iise io do,
       anything affecting.the Propefty.that is in violation of any federal, state, or local euvironmental law oi regulation.
            Borrower shall promptly give Lender written notice ofany investigation, claim, demand, lawsuit oiother action
       by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
       environnrental law or regulation of which Borrower has actual knowledge. IfBoriower leirrrs, or is notified by any
       governmental or regulatory authority, that any removal or other remediation of any hazardous substance affictin!
       the Property is neccssary, Borrower shall promptly take all necessary remedial actioirs in accordance with applicablE
       environrnental law and regulations.
            As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
       by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
       products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldelryde, and
       radioactive rnaterials. As used in this paragraph, "environmental law" means fedelat laws and regulations and laws
       and regulations of thc jurisdiction wlrere the Property is located that relate to health, safety-or environmental
       protection.
            21, Cross Collateralization. Default hereunder shall constitute default under any other real estate security
       instrument held by Lender and executed or assumed by Borrower, and default under any other such security
       instrunrent shall constitute default hereunder.

            NON-UNIFORM COVENANTS. Borrower and ltnder further covenant and agree es follows:
           22. SHOULD DEFAULT occur in tlre performance or discharge of any obligation in this instrument or
       secured by this instrulnent, orshould any one ofthe parties named as Borrower die or be declared an incompetent,
       or should any one ofthe parties named as Borrower be discharged in bankuptcy or declared an insolvent, or make
       an assignment for the benefit of creditors, Lender, at is option, with or without notice, may: (a) declare the entire
       amount unpaid under the note and any indebtedrress to Lender herehy secured immediately due and payable, (b) for
       the account of Borrower incur and pay reasonable expenses for repair or maintenance of and take possession o(
       operate or rent the Property, (c) upon application by it and production ofthis instrument, without other evidence and
       without notice of hearing of said application, have a receiver appointed for the Propety, with the usual powers of
       receivers in like cases, (d) foreclose this instrulnent as provided herein or by law, and (e) enforce any and all other
       rights and remedies provided herein or by present or future law.
            23. The proceeds of foreclosure sale shall be applied in the following order to the payment oe (a) costs and
       expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law ol a
       competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lendar secured hereby,
       (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
       indebtedhess of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
       any part of the Property, Lender and its ag,ents may bid and purchase as a stranger and may pay Lendcr's share of
       the purchase price by crediting such aurount on any debts of Borrower owing to Lender, in the order prescribed
       above.
            24, Borrower agrees that Lender will not be bound by any present or future state laws. (a) providing for
       valuation, appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action for a
       deficiency judgment or limiting the amount thereof or the thne within which such action may be brought, (c)
       prescribing any other statute of limitations, (d) allowing any right of redernption or possession following any
       foreclosure sale, or (e) limiting the conditions which Lender may by regulation impose, including the interest rate it
       may charge, as a condition of approving a transfEr of the Property to a ne\r Borrower. Borrower expressly waives
       the benefit of any such state law. Borrower hereby relinquishes, waives, and conveys all rights, inchoate or
       consummate, ofdescent, dower, and curtesy.
           25. Release. Uponterminationofthismortgage,afterpaymentinfull,themortgagee,atBorrower'sexpense,
       shall execute and file or record such instruments ofrelease, satisfaction and termination in proper form pursuant to
       the reouircments contained in KRS 382.365
           2i,    Riders to this Scurity Instrument. tf one or more riders are execuled by Borower aod recorded
       together with this Security lnstrument, the covenants and agreements ofeach rider shall be incorporated into and



                                                                                          44                      Pagc 5   of6
                                                                                          Rq;
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 6 of 7 PageID #: 19
                                                              gfOr,BTpG0r,Sz

       shall amend and supplement the-covenants and agreemeDts ofthis Security Instrumeot as ifthe rider(s) were a part ofthis
       Security lnstrument. [Check applicable box]

            E   Condominium     Rider E Planned             Unit Development        Rider      D Othe(s) [spcciry]
           BY SIGNINO BELOW, Borowcr            acccpts and agrees to the terms and covenants contained in pages             I   through 6   of
       this Security lnstrume[t and in any rider executed by Borower and recorded with this Security lnstrument


                                                                                                                                  lsEALl
                                                                                      Wendell K.
                                                                                                                                  ISEALI
       STATE OFKENT,.KY                                 ))                            *,rffi
                                                                ss:                          ACKNOWLEDGMENT
       coUNTY oF w'r enn
                                                        J                                                       ,..o\ I
                                                                                                                                           '."
                                                                                                                                                   4*-
            Beforemc, ro.o. D prtt^rr                                                ,aNotaryPublicinmdfortheCouh:yofl'                      c),
               ttgleorl--..-* ,, ***, personally appeared                         Wenalell K. Stackiou             1 r    l
               Louiee A. Stackhouee                                                              that thev -: exE utrd tlfe
                                                                                    who acknowlcdgcd
       forcgoing insrrument on the 20          of       Oay                              May , 2002     as ttreli - grr9!"1                         !
                                                                                                                                       -a,
       and deed.                                                                                                            '-1, o
           WTTNESS my hand and official sgat          th;s      20th          66y   61 May                           2002

       tsEALr                                                                          ru.r,oState st
                                                                                             ruolt' Ky                 large
                                                                                             My mmmission expires I    o/ol /fla

       rhe form orthis instrument   was drafted ,, .f"L"#,*?f;"%tJ*lBl'J:il'rf the united states Depart nent or
       Agriculiure, and the matcrial in the blank spaces in the form was inserted by or under the direction of:

                John David      Seay
                                     (Nane)

                99eLS-I9 vne-l-q::-I-q South Thlrd Street, Bardatown, KY 40004
                                     (Address)
                                                      RECORDER'S CERTIFICATE

       STATE OFKENTUCKY
                                                                            ss:
                            NELSOX
       COUNTYOF
                                                        )
              PEII,LIS S.       UATTINGLY
                                                               , Clerk   ofthc County Court for    the County aforesaid. do certify that the
       foregoing mortgage was on the                            day   of-           UAY'
                                                                                    ^^'             20C.2'
       Iodgcd for record         at 9      [3'clockA M., whereupon the same, with the foregoing snd this c.rtificatc, have been
       duly rccorded in my office.
                           -_
           Oiven under my hand this              2l               day    of           MY                  2OO2

                                                                                         :   PETULIS     S. utrITIl{GLI



                                                                                                                                 Page 6   of6
Case 3:19-cv-00223-DJH Document 1-3 Filed 03/26/19 Page 7 of 7 PageID #: 20

                                             Bt(0h87PG0h53


                                       LEGALDESCNPNON


             Being Lot   l3l   of Salem Hills Subdivision, Phase III, as shown on pla.t of
             same recorded     in Plat Cabinet 2, Slot 170, in the Nelson County Clerks
             Offrce.


             Being the same property which Wendell K. Stackhouse and his wife,
             Louise A. Stackhouse, acquired title from Distinctive Properties, [nc., a
             Kentucky Corporation, of record in Deed Book 3g8r Page r in the
             Nelsou County Clerks Office.




                                                                                /f,/
                                                                                t0)
          Case 3:19-cv-00223-DJH Document 1-4 Filed 03/26/19 Page 1 of 1 PageID #: 21



                                                                                                                               Form Appoved
Form RHS 3550-t2
(r0-96)                                                 United   Sratas Departmcnt    of Agrioilture                           OMB No.05?5"0166

                                                                     Rural Housing Servicc                        Accorurt    *,fJ
                                                    STJBSIDY REPAYMENT AGREEMENT

                                                            (42 U.q,C. 1490a), subsidy rcceivcd in accordance with sectioo
l.   Ar requhcd undcr scction 52t olthc Houcing Acr of 1949
502 of ihc Horsing A,.            iepayolc to      tt
                                                 Go"u-ror upon thc disposition or oonoccuPamy of the secudty Prcperty'
                      "fiilX;
Dcfcrred DongaSe Paym€ott aro   iucluded   as subsidy under thir egreemmt'
                                                                                                     pay in firll withorr Eansfer of
z. wkr I fail ro occupy ort&crrisifur lirle to sy b$e, rccsptuc it tg.- If I rcfinancc, o1 otlgnpry
$rlc ud ooatinua lo oc4py        propcrty, oe autot nt or  *.gttt-    Yitl * cttqul*td but, prynrant of rccrytul' can bo dufcrrcd'
                                                                                                                            but will
iqtcr$t f&e,   ,*d ihu prdiar L"n&uqir;rily     sold or vacud. tr u"nrr"c, 6c oovcrwr*rn unrtgary cst bc nrtordiracd
                                                             *,it                          piid in full" In   situations rvhcrc dcfcrmcnt of   rrytum   ls
,Er hc    r4"*rd ,o, ta" priiLory mnu sr*rri.a                       rtrc 6orr0mrmfir ic
; rpid, r**t"* wii o" aiscounrcd ZS% tf paid b ftIl *                       timc of settlcm€ut,

                                        $-:g.CtS,-99- less e{ru$ of Rural Hos'Sing Ssrvi* (RH$} loans iggggtoo the
                                                                                                                 lcss
t. M.dGt velgc rt rirle of luidal subswqralrty,ffiigi,rt$uiV.$l'oo              .' thisamountcqtnls    E'e  % sf
&uou$rof auyprior"licor$ ll,rqr.f
markEt valus       u dcunnincd wT;ilm-agind Gquity by ihs urket value.

                                                loans rubjoct t? ryap$t arc uot beiug paid, conplelc tk following
                                                                                                                      formula'
4.     ff alt lornc ac oot nrbjcct to rocapturer or if all
                                                   ucing     0;;
                                                          paio by thj bahncc of alt o'pco loaos. Multiply thc rcsrlt by 100 to
 Divide rhobalmcc of loras subjocl to r€captur€
                                                                paid'
 Oat*ita p*trot of Oc outstandins balance of open loans bcing
              tt
                            mnths                                          Averagc htcrest rate Paid
 5.
                             loan                                l.l       2.1      3.1        4.t       5.1        6.1
                                                                 2         ,%4                  5lo      6tr        77a    >1%
                                  0-        59         .50 .50 .50 .50 .u                                .12        .22      .11

                                 60  -     119         .50 .50 .50 ,49 .42
                                                                       .'lO
                                                                                                         '31        .2t      .lt
                                 120 -     179         .5O       .50       .50      .48                  .30        .20      .10

                                 180 - n9              .50       .50       .49      .42         .36      .26        .18      .09

                                 2& - 299              ,5O       .50       .46      .38         .33      'Ztt       .17      .(B
                                 300 - 359             ,50       .45       .40      .34         .29      -21        .14      .09

                                 360   &   up          .41       ,CI       .36      .31         .26      .19         .13     .09

  6.      CsleulatittgRccsptule
            Ma*etielue (n tlo ttmc of rarsfcr or abandonmcot)
          LESS:
                   Prior liens
                   RHS balaocc'
                   Rcasonable closlng      costl.
                   Princieal rcdudiotr al note ralct
                   Origidal cqutty (t# paragraph 3), and
                   CaPitd i4rovemenu'
          EQUAI,s
                   Appreclauoo Valuc'       (f   this is a positive value' continue')
          TIMES
          '*'Atcmrqge
                                   t (if applicable)'
                                 in puagrap!

                   Hffi?frBrf.T"S#ttff.quity am?6 - perccutase iu paragraph 3).
           EQUAT.s
            - Valus roorcciadon subiecr ttl racapturc' Recapture duc cguals the lcsser of tbis
               ngurt dt'tlc amouat ol subsidy rcccivod'

                                                                                                                     lIay 20r      2002


                                                                                                                     May   20r     2002




                                                                                   .EXHlBlr "c"
   Case 3:19-cv-00223-DJH Document 1-5 Filed 03/26/19 Page 1 of 1 PageID #: 22



Oct 23 2015   lg:Bs:itB    18556129688                            U.S. Departaent o[        fl   Pagc 806




           ffiffi                                                     ,r" -*,,,!M%,,rr,
                                                                              fr*ro
                                                                                       00OooA




                               ur.' !l orrre 6ar*emrrr
                          tr   o..rfi El $.|t.d,,&                           l..ulaulltr. rcr     a0lr0



                         tr.,ifllt




                          rlnl{Allt,rnn,
                          *ilra*r
                          |.l{fa.i,
                           lf,:alhrtll         -
                           r$h*allt      s-r
                          -ahtmnrt
                          g{tfilla..f -rl.,,l{
                          ffitrfre*r




                                                                                            5T0?'Ie .roo
   Ol lX      ",!lgV.I                   cooosrasoli   $ffilplf "O:      l^Id 99   r   a0
Case 3:19-cv-00223-DJH Document 1-6 Filed 03/26/19 Page 1 of 3 PageID #: 23

                                                                tAy 2 8   ?DtP




                               8l(0388PC000       I
                                                      t521qo

                    70.00
                   lfri" bnuo made and entered into t.hie f1y'              d.ay   ot
        May, 2002, by and between -
                   DISTINCTM        PROPERTIES,       fNC., a Kentucky
        corporation under the laws of the Commonwealth of Kentucky,
        with a post office addrese of 1l-2 Reardon Blvd', Bardstown,
        Kentucky 40004, party of t.he firsE part, and
                   WEIIDELIJ   K.   STACKHOUSE   and his wife, LOIrISE A.
        STACXHOUSE, whose post office add.ress and residence is 155
        Purcell Avenue, BardgEown, Kentucky 40004, parties of the
        second part.
                   WITNESSETH:

                    That for and in consideration of SEVENTY THOUSAND
        DOLLARS   ($?0,000.00), cash in hand paid, the receipt of which
        is hereby acknowtedged, party of the first parL has sold and
        does by these presents ee11, transfer and eonvey unEo the
        partries of Ehe second part, for and during their joint
        natural lives, wit.h the remainder in fee simple to Ehe
        eurvivor of Ehem, his or her heirs and aseigns forever, Ehe
        following described real estaEe, to-wit:
              Being LoE 131 of Sa1em Hi}ls Subdivision, Phase III as
              shown on pJ.at of eame recorded in Plat Cablnet 2, slot
              l-70 in trhe Clerk's Office of the Nelson County Court.
              Being a part of Ehe same'property to which Distinctive
              Propertiee, Inc., acquired Eitle by deed from Carey and
              Chownj-ng, Inc., dated.Tuly 3, 1-995, which deed is
              recorded in Deed Book 322, page 399, in the Nelson
              County CourL Clerk's Office.
                    This conveyance is made subject to all lega1 roads,
        easements and restricEions, apparent or of record, includj'ng
        those shown on the Plat of Salem Hj-1ls subdivision Phase rII,
        recorded in Plat CabineL 2, Slot 1?0, and t.he Reetrictive and
        ProtecEive Covenants for salem Hi}le Subdiwision, Phase rII,
        as recorded in Deed Book 321, page 200 in the NeLson County
        Court CLerk's Off ice,



                                                                                 EXHIBIT ''E"
Case 3:19-cv-00223-DJH Document 1-6 Filed 03/26/19 Page 2 of 3 PageID #: 24




                                        Bt(0388P60002


                        Thie deed is   made   by the authoriEy of the Board of
        DirecLors of the first party as reflecEed by the minutes in
        the minute book of said corporation.
                  To HAVE AND To goIJD Unto the eaid second parties,
        for and during their joint. naturaL lives, with the remainder
        in fee simple to Ehe survj.vor of them, hj.s or her treire                and

        assigns forever, witsh COVENANT oF GENERAL WARRANTY; and firet,
        party covenants wj-th second parties that it is seized of a
        good fee eimple tit,le uo the aforesaid real eEuate.
                  IN TESTII{ONr WHEREOr, the party of the first part
        has hereunto subecribed ite name Ehe day and date first                   above

        written, and fireL party and second parties further sEaEe
        t.hat the consideration reflected in this deed ls the fuI1
        consideration paid for the property. Second parties join in
        Etreexecution of this deed for Ehe sole purpose of certifying
        the consideration pursuant Eo KRS 382.
                                                      INCTIVE PROPERTIES, INC.

                                         BY:
                                                                    ident


                                                           GEOGHEGAhI,     Secretary




                                                 .{
                                                LOUISE
                                                          -
                                                         A.
                                                               st--tl,,--"-
                                                              STACKHOUSE

        STATE OF ICNTUCKT
        COUI{TTY   OF   NEIJSON

                  The foregoing Deed and Consideratsion CerEificate
        was. acknowledgedand eworn to before me by ,JACK HURST,
        President and TERRY L. GEOGHEGAN, Secretary of DfSTINCTIVE
        PRoPERTIES, INC., firet party herein, on this 8O aay of May,
        2002.
                                              .-
                                              NOT4RY PUBIJIC,
                                                              QA,
                                                               KY.
                                              My Commission Expire s,
                                                                     STATE AT I'ARGE-
                                                                           _D.-_AZZZ_
Case 3:19-cv-00223-DJH Document 1-6 Filed 03/26/19 Page 3 of 3 PageID #: 25




                                       efro388P60007



        STATE OF KENTUCKT

        COUMTY OF NEI,SON

                   The foregoing Considerat,ion Certificate            was

        acknowledged and sworn to before me by           K, STACKHOUSE
                                                       WENDEIJL

        and his wife, LOUISE A. STACKI{OUSE, second parties herein,
        thLs JrD day of May, 2002.


                                                     LIC,     .   STATE AT LARGE
                                        My Commission       Expiree      //.2/ //

                   The foregoing instrument, was prepared by the law
        firm of   GEOGHEGAN   & ASSOCIATES, 115   East Stephen Fost.er
        Avenue. BardsEown,    Kentucky.                           f)
                                             UA-C.-V-*
        CCs/dr
        *Tit1e not   examj-ned by   this preparer!



                                                                                        l\f,
                                                                                        ec
                                                                                        N'
                                                                                        :!;
                                                                             oa.
                                                                             ..{'
                                                                             ],7        ,-:l
                                                                             1..':1,:

                                                                             -. )
                                                                             .<-{       JA
                                                                             (-1   7'
                                                                             --1
                                                                             m+         \p
                                                                             ^d)
                                                                                   e




        a:distL2a/q-6
   Case 3:19-cv-00223-DJH Document 1-7 Filed 03/26/19 Page 1 of 1 PageID #: 26



Oct 23 ZB15 1B:05iS6 10556129588                                                                           U.S. Departnent of                  Ad"lPage BB7
                                                                                                                                                         t v
                                                                                                                                        fl'?
                                                                                                                                                       '
                                                                   XSNTUCTY CERTIITCATE                   OTDEAIE II'I9!


                E
                .}r
                Ir
                f
                B]
               TI
                EI

               II
                        B$EEl1trl!'4ilrt!''ir rrt"r
               EI
               ILI
               l:,1
               col
               EI

            $[
            TI
            Eli




           fl
           T
           I
           B
                    illfi$f##ff ef            D' coF
                                                       P,'
                                                             {ilt$tu   F{!At' muuni,.pnoiilrJilo nn                         E   tnut    6.reof,.nt
                                                                                                                            O ttoil{t o tr   Ftr$f&,rrag$U,o
           o
           t
           ei                                                                              Hffi{.ffi1i1ifil11r-rrrr"
                                                                                           rsra}lrt!trlt,t?+it{I|ltt
                                                                                                           r) trri*ilr..h
                                                                                                                       I
                                                                                                                          EhIiiliffi.iilt                      6*
           fi
          5
                     t!srlxltrirrrr4orradl}aaft&rurtd{3|rlrto. ddr,16l!qrlg-brfr,{(lr.nd,rr.r}rrrr.sil,
          fir
          PI




                                              E00p     9tz?0s                                                              nd e5:?0 9I0a'1?'?oo
                                                                             tr(HIBIT,.F,
               Case 3:19-cv-00223-DJH Document 1-8 Filed 03/26/19 Page 1 of 2 PageID #: 27

                                                   BooI D522 Page    134


't'   I


                                                 AFFIDAVITOF DESCENT
                                    AND AFFIDAVIT AS TO VALUE PER I(RS 382.135(4'I

          STATE OF KE}.ITUCKY
          COUNTY OFNELSON

          .         Come the undenigned aflianl, Pamela V. Swcnstad, and after first being duly swont

          stat6   as   follows:

                    l.   That Louise A. Stackhouse died intestate a resident of Nelson County, Kentucky, on

          the l5th day ofjuly,20l5.

                    2. That the affiant" Pamela V. Swenstad, was"appointod Administratix of the Estate of

          L,ouisc   A    Sackhousc by Order of thc Nelson Dishict'Court entcred on thc 14tb day of October,

          2015, CaseNo.           l5 -P-00271'

                    3. That thd said Louise A. Stackhouse, at the time of her deatb was unmarricd and left
                                                                                                      in her
          srwiving her the following persons as her only heirs at law having ar estate of inheritance

          land, to-wit:

          NAME                                     AGE            RELATIONSHIP INT.INH'

          Pamela V. SwEnstad                         2l+             Child                   25o/o

          1259 Halcydalc Road
          Sylvania,      GA   30467

          David Avery,        Sr.                    2l+             child                   25o/o

              1259 Halcydde Road
              Sylvania, GA 30467

           Daniel      AverY                         2l+             Child                    25%
           2780 Bcnnets lane
           Bardstown, KY 40004

              Timothy scott   Avery                 2l+               child                   25o/o

              126 BafterrY Lane
              Bardstowru   KY      40004

              LOTITSE A- STACKHOUSEAT TIIE TIME OF HER DEATH' OWNED AN
              IIND[VIDED ONE HUNDREO
                                     pfnCBXf (100o/o) INTEREST IN THE PROPERTY




                                                                                                          EXHIBIT ''G''
Case 3:19-cv-00223-DJH Document 1-8 Filed 03/26/19 Page 2 of 2 PageID #: 28

                                               BooL D522 PaEG 135




DESCRIBED IN DEED BOOK 388, PAGE 1, tN THE NELSON COUNTY CLERK'S
OFFICE. THAT TITETAIR ESTIMATED CASH VALUE OF THE DECEDENT'S
TNTEREST IN TIIE PROPERTY DESCRIBED TIIEREIN IS $7I,5OO.OO.


        4. The affrant    has executed and delivered this       Affidavit pursuant to KRS 382.120 and
KRS 382.r3s(4).

        IN TESTIMONY WHEREOF I have hercunto subscribcd hcrname this                       -fday     of
  A1               'zoto'

                                                        Pamela V. Swenstad



Commonwealth of Kcntucky
Corurty of Nclson
[, a Notary Public, in and for the state and county aforesaid do hereby certifi that the foregoing
Affidavit ofDcsccnt was produced before me in said county aod state, and acknowledged and
swom by Pamela V. Swenstad, and executed this document as her free act and deed and that she
is knowu to me, or if not known to me, prcsentcd satisfactory evidence to me that shc is the
pcrson dcscribed in and who cxccutcd the instrument. Given under my hand               t  $i5 5
                                                                                            day of
   \ou            ,2016.                         .
My Conlrnission expires:        7 X3'      C   ol ^f.



        The foreBoing instrument was pre,pared by Janie Asher Hitc, Attorney at Law, at thc law

offices of Hite   & Poninger, PLLC,602 Bloomfield Road, Bardstown, Kentucky 40()04'




T:\T[l-Doo\strtho!c. Luitc A.' Ettlrd^FDTlAllidlvt




                                                                                  ml601?,215
                                                                                  NELSON CO. KY FEE $13.00
                                                                                 MSEM'LGEC        MAEO*Gil
                                                                                 RECORDET} T(HIT-zOIE
                                                                                 ELAINEA FILIATREAU
                                                                                 ffi
                                                                                 rlreuPrc
                                                                                 ffieil
                                                                                  BK: DEED D522
                                                                                  PG:134-135
Case 3:19-cv-00223-DJH Document 1-9 Filed 03/26/19 Page 1 of 1 PageID #: 29




                                           D.prnmrnt o, rhs Im.!!ry -          lillrntl   Fovonri' 8.]vlor
       fom a40 (YX.)
       hr, rocuy a$al                                 Notlce of Fedorrl Trx llen
       Ar*r
       s&Lrr lu8!!r!8s/8!rt &ctous             IlIr    la
       lhr   Unh   Plriml.ld$ll ett.ttos
                                                  |!d arllil      o{   ilr U..frt

        r dam.id lcr           of $b htr Urir, lttl f fitdfi tlll]rlil llrdi&t),
                      h-fiplf of .L! Unltd.tlra., !n.d ,t!?.ltr.,lld tldl$ lq
        ahar. L r [m '|ltrrlll
        !,oorny }rtou,glif lo tb& t xFyar ,0. $G rDul ol ibr. 6rat, urd
        irditlcrd ,{.illr& bo,r'n !d .o.lr tlEt t!.ry Jc&t..
                                                                                                                   H
                                                                                                                   L
                                                                                                                   F
                                                                                                                   s.
                           624 N'3RD 8T tr r05
                           BtRDElOtN, lo 10004-1854                                                                :c
                                                                                                                   I
                            LIAlt   lllt0l}flilot'h      pc! usrnfit blod tdorr.
                                                            Fo.
                            !d L r.ltL, ty rha drl. rty6 h laam hl, ttilr dil{ altl!'
                            ro'wO lrt., ;?.rd. al-r ffift{t. ol tlh.l. r dtlhd

                                                                                                             lrrr.td ldtrc.
        Hnd   orl x                                                                                          clA$sntil




                                                                                                                                    I
                              COUNTC COT'BT C'"BR'(
                              NErgo}{    colNlt                                                                        il?974 ,1s
                              Bl,RDST0fi!!,      xI    {000{


        Thlrmucamrprip6indudslghtdit , oET+9]$'*!r: *'i                                                       ir        .,onlhl'.
                                                                                                --



                              rl
              nrv,*& flalia l$Il .1 C.l. tOu




                                                                                                                                    LI




                                                                               EXHIBIT                   "ll''
Case 3:19-cv-00223-DJH Document 1-10 Filed 03/26/19 Page 1 of 1 PageID #: 30



           llA5l 7r,                           llrlsil   goutnv
           10-t995
                                        ENC4I              Po4S3                    DCL'IPLYI
                                                                                    ,0000721 ll5100l

                                 . l{otlcB 0t LrEtl             Et.trr lll2
           ilotlcr.lr.hrrrby jlvu lhrt ttx.., ptnrlty,. intttrtL ttrd othfr arilfr
           {Htd th. Comonytrlth hrvr bro* rrrrrrrd agrl0rt tht tolloylnt oeotd
           rhbtori uhtch. rltcr dlarnd tot erylrDt thrrcol rirtirtr unitid.
           DAflIEL L AVEiY
           2700 vslllus Ln
           rAnDstolil           *t     {0004



           ,Purrutrt to thr provlrlcnr ol l(rat*oiy tryI..d Sbitut. l!4,(2b(2),.r
            lhn *{rtr lr trvor ol th! C!6one.lfth ll f,.[tu0ty ugon ill ol lhr
            daltgr1r lst.r!it in proprrly, rltliri rtl or yrrronlll -trnglbli or                                  :

            h\tralltlrr   nox orlrad   cr iubrritrnlly raq{rrdd,

           C^tMrlrrr
           Df,tT'f, IDEXTIPIC^TIOT iUXIBI        I

           Thr uount    cl trler, ,.ulty, lBb.r!.t ud otlror dlbtr oonrlitu!.r thr
            rqeunt o! th. llan, .tryrrnt o? th.t rnourl, ptur pryrrnt i! lhr
            recordln! lr.r !h.rl.d by RRS 64,0.12, I. lDgulr.d blfoit r. llrn r.1..t.
            crn br rutlroilzrd, Unot iaourat, tia CD[rctrt.lt!h srt dl.tlcar th.
            rproltlo lr.otl o! tl.Lllity Et.d ralcolrEod to . dirtrln dst. to.apy,
            lnlrrrrtrd !.rty. lrl.lly .otltl.d to ruil hilornrtloi, Irqulitrr rhoirtd,
                                     crlt.ctlorrr ,0l.lclh-str.il, t, O. lDx (91)
            bt !rd. to Dlvlricn ofq0602                                                                       -

            rr.nltortr X.ntldly          oilh6. (tor) 56S-491f, !rt. ilo..!3!i,
            CoFld*aalth o! Krrtuctyr t.llrtntrt rt f,rvrnurr Iilvlrloa oa Cotlrctlohr
                          cLttxr! nlcotD 0r rrlrlr6 o,              c0]0{oltxEAlrtl'8 LIBN

            I o.rtllf thrt thlj lira k !lhrl In thc rElspx Coutrty Ctrrlrr Olflodt
            loolr          Prrr          Ceully cl.rk
            Drla           tlir          !.Duty gltrl    '-f
            L6Erto! [o.                                        Counte   ot R.c.ld    t{BL8Ol{

            Itratvtdurt Collrgtlou Brrnchl                              Drtr Pirprirdi          ollrLlldlf'
            Dtvlrldn i! Collo.itlonr
            Dtra!t[utE ct navatru.



                                                                                       h(SIII trr 'Z[a6'l
                                                                                       IttD0t ,ir'Jld.l lit iflt rfuBtfl$
                                                                                       Cil,flttltfrr Btl,Ldl l, rffilEal
                                                                                       q![lr' .rI.lI6lm
                                                                                       sr Etr 't&,i} o, -             tr
                                                                                                                      a&

                                                                                                    t.or {
                                                                                                   tAar
                                                                                             -
                                                                                         I5'($}vur".o.w.
Case 3:19-cv-00223-DJH Document 1-11 Filed 03/26/19 Page 1 of 1 PageID #: 31


                                                     lool irIattl ?.ga        326


           rrA5r7.z                             CommouwFqlth ol Kentucky
           o8'20t{                                  orIaroc$        ol   nca"dc
                                                    Dlvlrlor sf {oltirttous
                                                                                                                 TT87
                                                                                                       ?do0o0o9o65l4
                                                        'NfftrcEorIEI.|
                                                                                                         '   uNLT8fi

           Nollc! b barrty gt!&a tht tr,Er, pcnrllyr &l(taai. her ilrd qtlllr'drb$ q&*f *a               .

           Cornrloawcdth )ran bein rn6[cd r|r.l*rt,&f rqto*rsg nlrsful dlbror,ltUdr .ftor dpFr-d
           lor prl,Ec|lt rrrilb unpd4,

           DAI{ELtIE      AVTNY

           27s0 8EINETI      Ltl
           IIAIDSIOWN ; KY 40004{828



           hnr[rnf lr tb! proyrrlo$ort({firrcbnrd{rd SElurGr t!t.5t5. 0llcI crhlr U hwr oi ttrc.
           Comryrt&rlth ol.frptueky u$rn rI rt|t douod, lilurlit ltr Dtoprrlf, tith$ r8rl or ,erpoqri
           rlsgbh o, leurra$t!, noel tt{lrd dr mbriqufttly.niquM,

           CASE    NUMBn! 20i0000090b514
           TrNi
           ,NN;
                ,OO(-)fi-rZ7{


           Tb!   rEe$$tl!Irr|, !3!lky,rudql r$r.lid.oth{rdr}tremfllili.s-thlr,,t.u!l olrhalrcll"
           ?lt|il&t  o, U$ lDourl, Cru p.,,Etrt ol Gt racurllrx lalr chsltd by X,lI t{.01?, h Eqldred
           Dt   cr o Uca rdtln can Dc rxrhsEca Urod ra{utrl t!8 Coomrtdth nu* drdort tho
           Er.tttc Eoutrl of thb0lty 0rt!d" illiltrrad to r $rl& d$!, ud m r.y btrrcsd Drn,
           lefdly otlrhd ro r{(b tdbnsiilott rBqul|lr thoutd              t
                                                                 dadr to [OMDlr L NCOi{l TAX
           s[cTtor{,5o1 tntnrTr,Ssf, ?o. u}xd0l,}fiii${rffiT, xxrt080t!$*!l rr}to!tl5g.ll5f{"
           *$Ir E(r'    tr$d.                                                            I'
                                                                                                   .
                     Co[[o[wilth         ol Kutudry, D.DE{aaht of n!rcnuc, DIVISION oP COLIACTIoNS
                               '   CtrRX'S nEco.nD oF       ntrNc   Or,CoI!{MONWEAL1R'3 UEH

           ! isrttry ihhr ihtr uld B lrEd     [l ri2 NELsoN c'aunry cleiL!        omse:


           Boo&,J-; Plir J--:                    County.Clet,t(

           Dtrte .-      TlEr                     D.DIIIY    Cltt
           iocqtor No. :,---.                    cotttlty   oilrmrd--.--
                                                                     l{EIJoN
                              -
           II{DMDUAL B.ICOIA Tru( SBCTION                                                 D.tc PrcDorcd, Q6/08/20I 7
           Depdr.lotrorRwlrua'ililIlruxlffilllitllill$
                                                  2017007m0
                                                  NELSON CO. KY FEE
                                                  isilrorldl!       rllat rt[*d
                                                  RI@mGo; qlt&il17            '6.00
                                                  'iriirc-l rtikruru                      &!+.ror..rEryrn hrtlr,'rb
                 Bh!e\,iJih,ii[dadd]dr
                                                  4ilq
                                                  BK:. EN.ENCIt
                                                  P9",228'22O                          .'.',




                                                                                      .'j..
                                                             EXHIBIT
